Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 07 June 2021 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not 

Claims 1 and 16 recites “generating , customizing, and providing "Legal Argument Chains, LAC.Z”, Z=1,2,3,…”, “a Legal Argument Chain (“LAC.Z") comprising a plurality of fragmented arguments input by a user", "a given "Arguable Subtest (“AST.Z") comprising a logical derivation of one or more portions of the FSTP-Test” whereby the Arguable Subtest (“AST.Z”) comprising a blueprint for the legal Argument Chains (“LAC.Z”), “storing an Argument Subtest ("AST") which is to be transformed into Legal Argument Chain ("LAC.Z"), “combining the fragment Arguable Subtests (“AST.Z”) to form the Legal Argument Chains (“LAC.Z”). All of these limitations cite production or manipulation a legal argument chain and arguable subtest  but the claims and the specification fail to clearly define what a legal argument chain or arguable subtest is and how a system or a user goes about determining, creating, or manipulating  a legal argument chain or arguable subtest. 

Claims 4 and 19 recites “a Legal Argument Chain (“LAC.Z”) is sub-structured into components comprising – Legal Argument Chain Steps (“LACS.Z.S”), comprising, at least, a logical organization of one or more of the Arguable Subtest (“AST”) which is responsive to one or more portions of the FSTP-test, each of which comprise Legal Argument Chain Movies (“LACM.Z.M”) each comprising, at least, a logical application of one or more Arguable Subtests (“AST”) to the PTR-DS, wherein a User Interface Entity (“UIE.Z.Y”) corresponding to a Legal Argument Chain (“LAC.Z”) is sub-structured exactly the same way into the components User Interface Entity Steps (“UIES.Z.S”) and User Interface Entity Moves (“UIEM.Z.M”), and this sub-structure is determined by Innovation Expert System (“IES”) or an Innovation Expert System (“IES”) user, wherein the steps of the method apply to all components of any Legal Argument Chain (“LAC.Z”) and its User Interface Entities (“UIE.Z.Ys”). The claim as well as the 

Claims 7 and 22 recites "“whereby the functionality of at least one of an human interaction user interface entity (“HI-UIE.Y”), an interaction control user interface entity (“IC-UIE.Y”), and a knowledge representation user interface entity (“KR-UIE.Y”) is determined by one of completely by a user or a system or in combination of both.” This claim and the specification fails to disclose how a user or system determines the functionality of these components as it appears that claim 1 already cites the functionality, and if the user is determined functionality is different than that of claim 1.


Claims 1 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

In claims 1 and 16 the terms or phrases: “a given legal standard or model (“GLSM”)”, “a given arguable Subtest (“AST”) comprising a logical derivation of one or more portions of the FSTP-Test,” and “wherein a respective Legal Argument Chain (“LAC.Z”) comprises a logical organization of the one or more Arguable Subtests (AST.Z), the organization being respectively responsive to the one or more portions of the FSTP-Test.”  is not defined in the specification as originally filed and is found to be new matter.  There is no mention in the specification at all 

In terms of the definition of “a given arguable Subtest (“AST”)” being amended to be “comprising a logical derivation of one or more portions of the FSTP-Test,” this is found to be new matter. There is no mention or support in the specification for an AST being “logical derivation of one or more portions of the FTSP-Test”. In fact there is no mention of derivation(s) in the specification at all, nor Logical derivations. In the remarks the applicant states that support can be found in paragraph [0030] of the instant specification but there is also no mention of definition or even logical derivation that paragraph. As such “comprising a logical derivation of one or more portions of the FSTP-Test” is found to be new matter.

 The phrase “Legal Argument Chain (“LAC.Z”) comprises a logical organization of the one or more Arguable Subtests (AST.Z), the organization being respectively responsive to the one or more portions of the FSTP-Test” is found to new matter as it was not found in the specification as originally filed nor is there support for in paragraph [0030] which the applicant points to. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 1-8, 12-14, 16-23, and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-8, 12-14, 16-23, and 27-29 use the terms “legal argument chains, "Arguable Subtest of this FSTP-Test of PTR, AST", ‘Given Legal Standard or Model “GLSM”", "Technical Teaching in GLSM, TT.0" , “Potential Innovation in GLSM,PI", “Legal Argument Chain Steps", "Legal Argument Chain Moves” which are all indefinite. Although most of these terms appear in the specification, the specification and claims fail to provide a clear definition of what the terms mean and what each encompasses in order to explain to one of ordinary skill what the terms encompass. For example what is a legal argument chain is not clearly defined, and how it differs from Legal argument chain steps and legal argument chain moves is not explained. In addition the specification and claims says that Legal Argument Chains are composed of Legal Argument Steps with are comprised of Legal Argument Moves but fails to clearly disclose what a legal argument move is and how it differs from a legal argument step or if they are the same thing. These are just examples but all the above terms suffer from being indefinite.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 12-14, 16, 19-21, and 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szygenda et al. (Szygenda et al.: US 20080086507) in view of Manual of Patent Examining Procedure (Manual of Patent Examining Procedure Eighth Edition, Revision 1, (MPEP)) in view of Hexel et al. (Hexel et al.: “Sharing a Screen, Documents or Whiteboard in Cisco Unified Meeting Place”).

In regards to claim 1, Syzgenda et al. discloses a computer-implemented method of generating, customizing and providing "Legal Argument Chains, (“LAC.Z"), Z=1,2,3,..., by an Innovation Expert comprising a storage accessible to the processor; (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner interprets this to mean that the system is composed of memory which comprises all information and any data entered by a user and accessible by a processor. Szygenda paragraphs [0029 and 0037-0039] discloses a computer processing device (UIE) with memory that interacts with a user and display. Thus it has knowledgebase (KR), wherein things are stored and accessed in memory; Human interaction (HI) wherein a human interacts with the system; and saved to memory which is a Global Bibliography.)  

the Innovation Expert System ("IES") being capable of running in a config- mode or a real time-mode, and the Innovation Expert System ("IES") further comprising test determinants of: 

a given legal standard or model (“GLSM”), a given Pair of a Technical TeachingGLSM ("TT.OFFLN"), of a Claimed Invention ("CI") disclosed in a patent application's specification, and a set of prior art teachings referred to as a Reference Set ("RSGLSM"), the pair being referred Serial No. 14615869 Page 3 to as Pair of Technical Teaching and Reference Set ("PTRGLSM, 

with Potential Innovation ("PI") being the Technical Teaching ("TT.0") of the Pair of Technical Teaching and Reference Set ("PTR") and a facts screening and transforming processor (“FSTP-Test”) such that "PI" passes the FSTP- Test; a given Arguable Subtest ("AST") comprising a logical derivation of one or more portions of the FSTP-Test, whereby the Arguable Subtests ("AST.Z") comprising a blueprint for the Legal Argument Chains ("LAC.Z") wherein the Legal Argument Chains ("LAC.Z") conveys information stored in an arguable Subtests ("AST") wherein the Arguable Subtests ("AST") are stored by a knowledge representation user interface entity ("KR-UIE.Y"), for use by an Innovation Expert System ("IES") user or the Innovation Expert System (“IES"), the method comprising: repeatedly invoking the following Action A) in a config-mode or Action B) in a real time-mode of the Innovation Expert System ("IES"):  (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner interprets this to mean application in question has its specification compared to prior art, this would be the technical teaching with some innovation and reference set. It also reviews the claims and specification of the instant application for passing FSTP-test, which is interpreted as meeting USC 102/103, 101, and 112. Szygenda et al. figures 10-11, figs. 12-15, and paragraph [0100-0102] teaches a user entering data, displaying charts, and revising data. This shows action A) and action B) as it shows entering data as the config-mode and to B) as real-time which the displaying of charts, and back. Also paragraph [0035-0036] teaches finding prior art related to the instant application, paragraph [0043] teaches wherein 

A) automatically prompting a user, in order to enable the plurality of user interface entities ("UIE.Y") to present in B) Legal Argument Chains ("LAC.Z") in real time mode, to invoke the Innovation Expert System ("IES") to i. automatically identify a knowledge representation user interface entity ("KR- UIE.Y") storing an Arguable Subtest ("AST") which is to be transformed into a Legal Argument Chain ("LAC.Z"), and ii. automatically identify a human interaction user interface entity ("HI- UIE.Y"), into which to input by a user, as part of Action A iii. automatically input the Legal Argument Chains ("LAC.Z"), defined by the knowledge representation user interface entity ("KR-UIE.Y") and the human interaction user interface entity ("HI-UIE.Y"), into the Global Bibliography ("GIoBi"); and (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner interprets this mean that system identifies claims or limitations, saving them in memory that may or may not be mapped to prior art and explaining a justification for mapping or not mapping it to prior art, and saving this memory. As well as how this information should be represented or output to a display. Szygenda et al. paragraph [0035-0036] teaches finding prior art related to the instant application, paragraph [0043] teaches wherein the system prompts the user to enter data, figure 13 shows wherein claims are entered 

B) i. automatically prompting the user to identify the Legal Argument Chains ("LAC.Z")in the Global Bibliography ("GloBi"), and ii. automatically presenting the Legal Argument Chains ("LAC.Z")in real-time, by executing the user interface entity ("UIE.Y" based on the stored Arguable Subtests (AST.Z"), and combining the fragmented Arguable Subtests ("AST.Z") to form the Legal Argument Chains ("LAC.Z"), wherein a respective Legal Argument chain (“LAC.Z”) comprises a logical organization of the one or more of the Arguable Subtests (“AST.Z”), the organization being respectively responsive to the one or more portions of the FSTP-Test.  (Examiner interprets the limitation to mean that the system identifies LAC and AST associated with the LAC and displays it to user. Szygenda figures 12-16 and paragraphs and paragraph [0100-0102] shows LAC and AST associated with them wherein support for things is displayed and linked to documents.)

However Szygenda et al. fails to disclose determining whether a claimed invention satisfies Substantive Patent Law ("SPL"); passes the FSTP- Test and the data structure ("PTR-DS") being the evidence that Pair of Technical Teaching and Reference Set ("PTR") satisfies First Order Logic Finite Legal Norm ("FFLN") by the FSTP-Test, and in a multimedia presentation format, what the content and the representations shall be of the Legal Argument Chain ("LAC.Z"), which will represent the transformation of the Arguable Serial No. 14615869 Page 4 Subtest ("AST"), in a multimedia presentation format, on an I/O device of the Innovation Expert System ("IES").

the Given Legal Standard or Model (“GLSM”) by the FSTP-Test,  (The Mpep section 2103 discloses the patent application examining process, which includes all the FSTP-test. Wherein the FSTP test are interpreted to include enablement, written description, compliance with 112 1st, 2nd, & 6th, and 102/103 rejections. All of these are discloses in the MPEP section 2103 and the explanation of why the instant application would fail to meet these requirements are written in the office action. It would have been obvious also to list reasons why the instant application or prior art does pass these test.)
It would have been obvious for one of ordinary skill in the art at the time of invention to modify the teachings of Szygenda et al. with the teaches of the Mpep in order to prompt or guide a user to review a patent application using the guidelines and procedures laid out by the Mpep. It would have been obvious as to as the MPEP is the Manual of Patent examining procedures and lays out the requirements and procedure for examining a patent and the Szygenda et al. is tool to evaluates help individuals find prior art for the address the patent application claims in question. The benefit of doing so it would make the Szygenda et al. system more efficient as it make sure the outcome of the system is in line with patent procedures and requirements.
However Szygenda et al. in view of Mpep fails to disclose what the multimedia representation shall be of this LAC.Z which will represent the transformation of the Arguable Serial No. 14615869 Page 4 Subtest ("AST"), in a multimedia presentation format, on an I/O device.
Hexel et al. discloses communicating a document to at least one user's I/O device(s) and what the representation shall be of this LAC.Z which will represent the transformation of the Arguable Serial No. 14615869 Page 4 Subtest ("AST"), in a multimedia presentation format, on an I/O device. (Hexel et al. figures 1-3 and page 50 right column last paragraph teaches “Versions of each slide are selected or created by the 
It would have been obvious for one of ordinary skill in the art at the time of invention to modify the teachings of Szygenda et al. in view of Mpep with the above teachings of the Hexel et al. in order to share a presentation with other users, as the user of presentations is well known in the art and widely used.  The benefit of doing so is that it allows the document/presentation to be shared with individuals on their own personal devices, which allows for easily sharing the presentation and well allowing user to be comfortable by using their own devices.

In regards to claim 4, Szygenda et al. in view of Mpep in view of Hexel et al. discloses a computer-implemented method according to claim1, whereby:
a Legal Argument Chain (“LAC.Z”) is sub-structured into components comprising – Legal Argument Chain Steps (“LACS.Z.S”) comprising, at least, a logical organization of one or more of the Arguable Subtest (“AST”) which is responsive to one or more portions of the FSTP-test, each of which comprise Legal Argument Chain Movies (“LACM.Z.M”) each comprising, at least, a logical application of one or more Arguable Subtests (“AST”) to the PTR-DS, wherein a User Interface Entity (“UIE.Z.Y”) corresponding to a Legal Argument Chain (“LAC.Z”) is sub-structured exactly the same way into the components User Interface Entity Steps (“UIES.Z.S”) and User Interface Entity Moves (“UIEM.Z.M”), and this sub-structure is determined by Innovation Expert System (“IES”) or an Innovation Expert System (“IES”) user, wherein the steps of the method apply to all components of any Legal Argument Chain (“LAC.Z”) and its User Interface Entities (“UIE.Z.Ys”). (In light of the 112 rejections, supra, the claims will be interpreted as best 

In regards to claim 5, Szygenda et al. in view of MPEP in further view of Hexel et al. discloses a computer-implemented method according to claim 1, whereby at least one Arguable Subtest (“AST”) is one of:
completely input by the Innovation Expert System (“IES”) user, or 
automatically derived by the Innovation Expert System (“IES”) from a Data Structure for the Pair of Technical Teaching and Reference Set (“PTR-DS”) part identified by an Innovation Expert System (“IES”) user, or 
automatically derived by the Innovation Expert System (“IES”) from a Data Structure for the Pair of Technical Teaching and Reference Set (“PTR-DS”) by determining all the Arguable Subtest (“ASTs”) it comprises. (Szygenda et al. fig. 12-16 discloses ASTs in a PTR and figure 2 teaches it done by a system.)

In regards to claim 6, Szygenda et al. in view of MPEP in further view of Hexel et al. discloses a computer-implemented method according to claim 1, whereby the PTR-DS or at least one of its determinants is one of:
completely input by the Innovation Expert System (“IES”) user, or partially input by the Innovation Expert System (“IES”) user and automatically complemented by the Innovation Expert System (“IES”), or automatically suggested by the Innovation Expert System (“IES”). 


In regards to claim 12, Szygenda et al. in view of Mpep in view of Hexel et al. discloses a computer-implemented method according to claim 1, whereby the representation of the user input provided to the Innovation Expert System (“IES”) may be identified by the user by either selecting such a representation from a given set of such representations or by describing it in a given notation. (Hexel et al. page 49 left column 2nd paragraph teaches the user selections slides and language also page 50 right column paragraphs 6 teaches user selects and deletes slides, this modifies the knowledgebase. Szygenda et al. paragraph [0043] and [0100] shows wherein user is prompted to enter information in the system, this also modifies the KR.)

In regards to claim 13, Szygenda et al. in view of Mpep in view of Hexel et al. discloses a computer-implemented method according to claim 1, whereby the output representation to be used by the Innovation Expert System (“IES”) is identified by the user by either selecting such a representation from a given set of such representations or by describing it in a given notation. (Hexel et al. page 49 left column 2nd paragraph teaches the user selections slides and language also page 50 right column paragraphs 6 teaches user selects and deletes slides, this modifies the knowledgebase. Szygenda et al. paragraph [0043] and [0100] shows wherein user is prompted to enter information in the system, this also modifies the KR.)

In regards to claim 14, Szygenda et al. in view of Mpep in further view of Hexel et al. discloses a computer-implemented method according to claim 1, whereby the input into a human interaction user interface entity (“HI-UIE.Y”) is automatically generated by the Innovation Expert System (“IES”), wherein the content and the representations shall be of the Legal Argument Chain (“LAC.Z”), representing part of the transformation of a given Arguable Subtest (“AST”) on an I/O device of the Innovation Expert System (“IES”) whereby said representation is given by the Innovation Expert System (“IES”) implementation or to the Innovation Expert System (“IES”) by a user in some given notation. (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner interprets this to mean what the representation of data will be is input by a user or determined by the system. Szygenda figures 2 and 12-16 teaches data represented as in chart formats wherein the system generates the charts and Hexel et al. figures 1-3 and page 50 right column last paragraph teaches user selects what language is used to present, which is an user given notation of language.)

	
	In regards to claim 16, it is the system embodiment of claim 1 and thus rejected using the same reasoning found in claim 1.
In regards to claim 19, it is the system embodiment of claim 4 and thus rejected using the same reasoning found in claim 4.
In regards to claim 20, it is the system embodiment of claim 5 and thus rejected using the same reasoning found in claim 5.
In regards to claim 21, it is the system embodiment of claim 6 and thus rejected using the same reasoning found in claim 6.
In regards to claim 27, it is the system embodiment of claim 12 and thus rejected using the same reasoning found in claim 12.
In regards to claim 28, it is the system embodiment of claim 13 and thus rejected using the same reasoning found in claim 13.
In regards to claim 29, it is the system embodiment of claim 14 and thus rejected using the same reasoning found in claim 14.


Claims 2-3, 7-8, 17-18 and 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szygenda et al. (Szygenda et al.: US 20080086507) in view of Manual of Patent Examining Procedure (Manual of Patent Examining Procedure Eighth Edition, Revision 1, (MPEP)) in view of Hexel et al. (Hexel et al.: “Sharing a Screen, Documents or Whiteboard in Cisco Unified Meeting Place”) and further in view of Cisco (Cisco: “Sharing a Screen, Documents or Whiteboard in Cisco Unified Meeting Place").

In regards to claim 2, Szygenda et al. in view of Mpep in view of Hexel et al. discloses a computer-implemented method according to claim 1, but fails to disclose wherein the user interface entity further comprises another set of storage cells, an interaction control user interface entity ("IC-UIE.Y"), which the method further comprising:
iii. inputting into the interaction control user interface entity (“IC-UIE.Y”) what control commands to present on an I/O device of the Innovation Expert System (“IES”) wherein the content and the representations already stored according to the claim 1 shall be available to the Innovation Expert System (“IES”) or an Innovation Expert System (IES) user, anytime while the Legal Argument Chain ("LAC.Z") is invoked in real-time –mode, and


Cisco teaches wherein the user interface entity further comprises another set of storage cells, an interaction control user interface entity ("IC-UIE.Y"), which the method further comprising:
iii. inputting into the interaction control user interface entity (“IC-UIE.Y”) what control commands to present on an I/O device of the Innovation Expert System (“IES”) wherein the content and the representations already stored according to the claim 1 shall be available to the Innovation Expert System (“IES”) or an Innovation Expert System (IES) user, anytime while the Legal Argument Chain ("LAC.Z") is invoked in real-time –mode, and
iv.Automatically input the Legal Argument Chain (“LAC.Z”), defined by the knowledge representation user interface entity ("KR-UIE.Y"), the human interaction user interface entity ("HI-UIE.Y"), and the interaction control interface (“IC-UIE.Y”) into the Global Bibliography (“GloBi"). (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the claim to mean that user inputs what control commands are allowed on a device. Cisco page 2 cites “As a moderator or presenter in a meeting, you can share windows, applications, or your entire desktop with participants in a meeting. You can also allow other participants to take control of your screen.” As well as “Documents shared in the Share tool can be viewed but not downloaded by participants. To enable participants to download documents, a moderator or presenter must upload the documents using the File Share tool.” Setting user interactive controls is also shown on page 11.)

It would have been obvious for one of ordinary skill in the art at the time of invention to modify the teachings of Szygenda et al. in view of Mpep in view of Hexel et al. with the above teachings of the Cisco in order to set the interactive controls allow for users. It would have been obvious as Szygenda et al. and Mpep both create documents that can be shared, while both Hexel et al and Cisco give details on how to share and control sharing of documents. The benefit of doing so is that it allows the user to limit other users control over documents to keep documents unchanged and consistent,  as well as allowing other to take control of the presentation so that you can have multiple presenters, and allowing each user to control what slides they are viewing.

In regards to claim 3, Szygenda et al. in view of Mpep in view of Hexel et al. in view of Cisco discloses a computer-implemented method according to claim 2, whereby when and while executing this presentation, the Innovation Expert System (“IES”) or an Innovation Expert System (“IES”) user may invoke anytime a control command. (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner interprets this mean the user can enter, save, or revise data. Szygenda et al. figures 10-11, figs. 12-15, and paragraph [0100-0102] teach a user entering data, displaying charts, and revising data. Also Cisco page 2 teaches commands the user can use anytime.)

In regards to claim 7, Szygenda et al. in view of Mpep in view of Hexel et al. in view of Cisco discloses a computer-implemented method according to claim 2, whereby the functionality of at least one of an human interaction user interface entity (“HI- UIE.Y”), an interaction control user interface entity (“IC-UIE.Y”), and a knowledge representation user interface entity (“KR-UIE.Y”) is determined by one of: completely by input provided by the Innovation Expert System (“IES”) user, or partially input by 

In regards to claim 8, Szygenda et al. in view of Mpep in view of Hexel et al. in view of Cisco discloses a computer-implemented method according to claim 2, whereby the functionality of at least one of a human interaction user interface entity (“HI- UIE.Y”), an interaction control user interface entity (“IC-UIE.Y”) and a knowledge representation user interface entity (“KR-UIE.Y”) is based on relations between parts of different instantiations of human interaction user interface entities (“HI-UIE.Ys”), interaction control user interface entities (“IC-UIE.Ys”), and knowledge representation user interface entities (“KR-UIE.Ys”). (Cisco page 2 cites “As a moderator or presenter in a meeting, you can share windows, applications, or your entire desktop with participants in a meeting. You can also allow other participants to take control of your screen.” As well as “Documents shared in the Share tool can be viewed but not downloaded by participants. To enable participants to download documents, a moderator or presenter must upload the documents using the File Share tool.” Setting user interactive controls is also shown on page 11. This teaches functionality of IC control as based on the relations with KR as it allows what’s in the KR to be viewed or downloaded.)

In regards to claim 17, it is the system embodiment of claim 2 and thus rejected using the same reasoning found in claim 2.
In regards to claim 18, it is the system embodiment of claim 3 and thus rejected using the same reasoning found in claim 3.
In regards to claim 22, it is the system embodiment of claim 7 and thus rejected using the same reasoning found in claim 7.
In regards to claim 23, it is the system embodiment of claim 8 and thus rejected using the same reasoning found in claim 8.


Response to Arguments
Applicant's arguments filed 07 June 2021 have been fully considered but they are not persuasive. 
The applicant argues:
The rejection of claims 1-30 under 35 U.S.C. 112 second paragraph for indefiniteness and 112 first paragraph for lack enablement is improper as claims have been amended or canceled to overcome the rejections. 

The examiner respectfully traverses the applicant’s arguments for the following reasons:
1. 	The examiner maintains that rejection of the terms under 112 second paragraph for being indefinite and 112 first paragraph for lack of enablement is proper for the following reasons: 

The term “Arguable Subtest (AST.Z)” has been amended in claims 1 to be a “logical derivation of one or more portions of the FSTP-Test”. When looking at the definition as given it is not clear what is meant by a logical derivation of the FSTP-Test. It’s not clear if the AST is to be a copy of a portion of a FSTP test, a result of a FSTP, a summary of an FSTP or something different. Nor is it 

“[0030] Performing, for a PTR-DS, this KR transformation of the set of all ASTs into the set of all LACs—and customizing these—is evidently quite different from and much simpler than the "general argument recognition" problem [30]: Here the arguments necessary and sufficient for deciding whether an invention satisfies SPL are provided by their AST blueprints, i.e. its FSTP-Test, while nothing alike has been isolated first, there. Whether the knowledge addressed in [30] may be presented as a PTR.sup.FFLN-DS is not an issue, here. If some additional limitations are acceptable, this should be possible, partially at least.”. 

It is not clear to the examiner where the new definition for AST is found in the paragraph as this paragraph does not mention a logical derivation or the words logical and derivation at all. Thus the definition has also been found to be new matter. As such the term is still found to be indefinite.

The term “legal argument chain (LAC.Z)” has been defined in the claims as “comprises a logical organization of the one or more of the Arguable Subtest (AST.Z), the organization being respectively responsive to one or more portions of the FSTP-Test.” The examiner maintains that this term is indefinite as it not clear what is a logical organization and what is required for the AST to form a proper Legal argument chain. AST was defined as logical derivation of FSTP-test, 



In regards to the term Technical Teaching GLSM, it found to be indefinite as it appears that GLSM requires a specific format that is not discloses and thus it is not clear what format is needed for technical teaching glsm.

In regards to some innovation (SI) being amended to potential innovation (PI), the examiner finds this be acceptable based on the language around the term.

In regards to legal argument chain steps (LACS.Z.S.) and legal argument chain moves (LACM.Z.M) the examiner maintains these terms are indefinite. Firstly these two terms depend on Legal 

In regards to claim 7 and 22 examiner maintains the rejection. That applicant argues that a user or system determining functionality is enabled as the claims recites determination of functionality as to “at least one” entity comprising a human interaction user interface entity (“HI-UIE.Y”).  The examiner disagrees as it is not clear what are the requirements and limits of the functionality that is to be defined by the user and/or system. There is no directions in the specification or examples to give guidance, requirements or limit on kind of functionality should be given to the interface entities, if each interface should different or the same functionality or what is even required for them to work. The applicant goes on to give an example in the arguments but this example is not in the specification nor in the claims. As such the user or one of ordinary skill would not know how to make or use the invention without under experimentation and the rejection is maintained.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358.  The examiner can normally be reached on Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAULINHO E SMITH/Primary Examiner, Art Unit 2125